Case 1:20-cv-21601-KMW Document 66 Entered on FLSD Docket 07/16/2020 Page 1 of 2


   From:            Archy
   To:              FLSD CMECFAuto Sender; FLSDdb_efile Williams
   Subject:         Re: Activity in Case 1:20-cv-21601-KMW United States Of America v. GENESIS II CHURCH OF HEALTH AND
                    HEALING et al Order
   Date:            Thursday, July 16, 2020 1:20:00 PM




   Judge Williams, We will be there. I want my sons out immediately. They are suffering as an
   act of your good faith. This will help you in what will come next.

   Sincerely,

   Bishop Mark S. Grenon

   On 7/16/2020 10:58 AM, cmecfautosender@flsd.uscourts.gov wrote:

           This is an automatic e-mail message generated by the CM/ECF system.
           Please DO NOT RESPOND to this e-mail because the mail box is
           unattended.
           ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the
           United States policy permits attorneys of record and parties in a case
           (including pro se litigants) to receive one free electronic copy of all
           documents filed electronically, if receipt is required by law or directed by the
           filer. PACER access fees apply to all other users. To avoid later charges,
           download a copy of each document during this first viewing. However, if the
           referenced document is a transcript, the free copy and 30 page limit do not
           apply.

                                               U.S. District Court

                                         Southern District of Florida

           Notice of Electronic Filing

           The following transaction was entered on 7/16/2020 at 11:58 AM EDT and filed
           on 7/16/2020
                           United States Of America v. GENESIS II CHURCH OF
           Case Name:
                           HEALTH AND HEALING et al
           Case Number: 1:20-cv-21601-KMW
           Filer:
           Document
                           65(No document attached)
           Number:


           Docket Text:
           PAPERLESS ORDER. This matter is before the Court sua sponte. A
           telephonic conference before the Honorable Kathleen M. Williams is
           set for Tuesday, July 21, 2020 at 11:00 AM. Chambers will e-mail dial-
           in information to counsel of record before the conference. Plaintiff
           shall provide Defendants with a copy of this Order before the call.
           Signed by Judge Kathleen M. Williams on 7/16/2020. (clu)
Case 1:20-cv-21601-KMW Document 66 Entered on FLSD Docket 07/16/2020 Page 2 of 2




        1:20-cv-21601-KMW Notice has been electronically mailed to:

        David Frank   David.Frank@usdoj.gov

        JOSEPH GRENON          joseph@genesis2church.is

        MARK GRENON         mark@genesis2church.is

        Matthew James Feeley     matthew.feeley@usdoj.gov, kevin.jean@usdoj.gov

        R Goldstein ross.goldstein@usdoj.gov, ahmad.h.younis@usdoj.gov,
        ocl.files@usdoj.gov

        1:20-cv-21601-KMW Notice has not been delivered electronically to those
        listed below and will be provided by other means. For further assistance,
        please contact our Help Desk at 1-888-318-2260.:

        GENESIS II CHURCH OF HEALTH AND HEALING
        2014 Garden Ln
        Bradenton, FL 34205

        JONATHAN GRENON
        2014 Garden Ln.
        Bradenton, FL 34205

        JORDAN GRENON
        6210 35th Avenue West
        Bradenton, FL 34209
